TEE   .A-~~oRN~EY      GENERAL
                           OF   TEXAS

GERALD C. MANN
-ON




    Bonorable R. V. Rayford
    County Auditor
    Rusk County   -'
    Henderson, Texas
    Dear Sir:                 Opinion No. O-1827
                              Re: Can the commissioners' court pay
                                   a solicitor to secure members for
                                   the group hospital service provi-
                                   ded for under Article 45gOa?
            Your recent request for an opinion of this department
     on the above stated question has been received.
           We quote from your letter as follows:
           "Article 4590a Revised Civil Statutes pro-
        vides for Group Bospital Service. Section 3
        limits to 15% of all dues and payments the a-
        mount that may be paid for adminIsterIng the
        affairs of the Service.
           '!Canthe Commissioners' Court pay a Solici-
        tor to secure Members for the Group Hospital
        Service provided for under the above article?"
            Sections 1, 2 and 3 of Article 4590a, Vernon's Annotated
     Civil Statutes, reads as follows:
           "Section 1. That from and after the pass-
        age of this Act, any seven (7) or more persons,
        a majority of whom are superintendents OS hos-
        pitals or physicians or surgeons licensed by
        the State Board of Medical Examiners, upon ap-
        plication to the Secretary of State of the State
        of Texas for a corporate charter may be incor-
        porated for the purpose of establishing, main-
        taining and operating a nonprofit hospital ser-
        vice plan, whereby hospital care may be provided
        by said corporation through an established hospi-
        tal or hospitals, and sanitariums with which it
        has contracted for such care, as is hereinafter
        defined."
Honorable R, V. Rayford, page 2         o-1827


       "Sec. 2. That such corporations when or-
    ganized shall be authorized to accept applicants,
    who may become members of said corporations fur-
    nishing group hospital service under a contract,
    which shall entitle each member to such hospi-
    tal care for such period of time as is provided
    therein; and that such corporations shall be
    governed by this Act and shall not be construed
    as being engaged in the business of insurance
    under the laws of this State. That such corpora-
    tions organized and operated under the provisions
    of this Act shall not be required by any depart-
    ment of this State to post bond, or place de-
    posits with any department of this-state to be-
    gin and/or operate under this Act and the pro-
    visions of Title 78 of the Revised Civil Statutes
    of Texas of 1925, are hereby declared inapplica-
    ble to corporations organized and/or operated
    under this Act."
      "Sec. 3. That said corporations shall be
   governed and conducted as nonprofit organiza-
   tions for the sole purpose of offering and fur-
   nishing hospital service to its members in con-
   sideration of the payment by such members of a
   definite sum for the hospital care so contracted
   to be furnished. The necessaryexpenses of aa-
   ministering the affairs of said corporations
   may be paid from the dues or payments collected.
   Provided not more than fifteen per cent (15%)
   of all cluesor payments received may be used for
   expenses of administering the affairs of said
   corporation, subject to the authorization or
   approval of the Board of Insurance Cownissioners
   of Texas."
       Article 4478, Vernon's Annotated Civil Statutes, reads
as follows:
       "The commissioners court of any county
    shall have power to establish a county hospi-
    tal and to enlarge any existing hospitals for
    the care and treatment of persons suffering
    from any illness, disease or injury, subject
    to the provisions of this chapter. At inter-
    vals of not less than twelve months, ten per
    cent of the qualified property tax paying voters
    of a county may petition such court to provide
    for the establishing or enlarging of a county
    hospital, in which event said court within the
    time designated in such petition shall submit
Honorable R. V. Ragford, page 3        0 -1827


    to such voters at a special or regular election
    the proposition of issuing bonds in such aggre-
    gate amount as may be designated in said petition
    for the establishing or enlarging of such hospi-
    tal. Whenever any such proposition shall re-
    ceive a majority of the votes of the qualified
    property tax payers voting at such election,
    said commissioners court shall establish and
    maintain such hospital and shall have the fol-
    lowing powers:
       "1 * To purchase and lease real property
    therefor, or acquire such real property, and
    easements therein, by condemnation proceedings.
       "2 . To purchase or erect all necessary build-
    m3s, make all necessary improvements and re-
    pairs and alter any existing building, for the
    use of said hospital. The plans for such erec-
    tion, alteration, or repair shall first be ap-
    proved by the State Health Officer, if his ap-
    proval is requested by the said commissioners
    court.
       “3. To cause to be assessed, levied and
    collected, such taxes upon the real and person-
    al property owned in the county as it shall deem
    necessary to provide the funds for the mainten-
    ance thereof, and for all other necessary expend-
    itures therefor.
       “4. To issue county bonds to provide funds
    for the establishing, enlarging ana equipping
    of said hospital and for all other necessary
    permanent improvements in connection therewith;
    to do all other things that may be required by
    law in order to render said bonds valid.
       “5 D To appoint a board of managers for said
    hospital.
       “6e To accept and hold in trust for the
    county, any grant or devise of land, or any gift
    or bequest of money or other personal property
    or any donation to be applied, principal or in-
    come or both, for the benefit of said hospital, and
    apply the same in accordance with the terms of the
    gift."
       Also see Articles 4479, 4480, and other   a??tiCleS   Set
Honorable R. V. Rayford, page 4         o-1827


out in Chapter 5 under Title 71 of Vernon's Annotated civil
Statutes, pertaining to the board of managers, powers of such
board, records, superintendents, admission of patients, sup-
port of patients, etc., regarding county hospitals, wherein
the county commissioners' court has certain duties and au-
thorities as given by the above-mentioned statutes.
       The statutes mentioned under Title 71, Chapter 5, of
Vernon's Annotated Civil Statutes, are called to your atten-
tion for the purpose of showing the Legislature had treated
the subject of erecting, establishing, operating and maintain-
ing such hospitals with considerable detail.
       The commissioners' court is given the authority to ac-
quire real property for such purpose; to erect all necessary
buildings, and to levy and collect taxes for the maintenance
thereof.
       The commissioners' court is a creature of the State
Constitution and its powers are limited and controlled by the
Constitution and the laws as passed by the Legislature. See
Article 5, Section 18, of the Constitution of Texas; Baldwin v.
Travis County, 88 S.W. 480; Seward v. Falls County, 246 S.W.
728; CommissionerslCourt v. Wallace, 15 S.W. (2) 535.
       Article 459Oa does not give any new or additional power
or authority to the Commissioners' Court regarding county hos-
pitals.
       In opinion No. O-926, written by Honorable Wm. J.R, King,
Assistant Attorney General, directed to Honorable A. E. Hicker-
son, County Auditor, Montgomery County, Conroe, Texas, this
department held that:
       "It is the opinion of this department that
    the Montgomery County Hospital Board of Managers
    does not have authority to sell policies of in-
    surance for hospital service under a membership
    plan as a means of financing the county hospital."
       In view of the foregoing authorities you are respectful-
ly advised that it IS the opinion of this department that the
county commissioners' court has no authority to employ and pay
a solicitor to secure members for group hospital service as
provided for under Article 459Oa, supra.
       Trusting that the foregoing fully answers your inquiry,
we remain
.-      .




     Honorable R. V. Rayford, page 5         o-1827


                                       Yours very truly
                                  ATTORNEY GENERAL OF TEXAS

                                       By s/Ardell Williams
                                            Ardell~Williams
                                            Assistant
     AW:Ul:wc
     s/GERALD C. MANN
     Approved Opinion Committee By s/BWB Chairman